Citation Nr: 0409189	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-08 371	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to September 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the appellant's claim of entitlement to 
Dependents' Educational Benefits under Chapter 35, Title 38, 
United States Code.  The appellant, the veteran's former 
spouse, perfected a timely appeal of this determination to 
the Board.

Because the appellant resides in Raleigh, North Carolina, in 
light of her request to testify at a Board hearing before a 
traveling Veterans Law Judge, the claims file was transferred 
to the Winston-Salem, North Carolina, RO.  In August 2003, 
the RO notified her that the hearing was scheduled to take 
place later that month.  Although the hearing notice was not 
returned as undeliverable, the appellant failed to report.  
Since that time, there is no indication in the record that 
the appellant has requested that the hearing be rescheduled.  
Under the circumstances, the Board determines that the 
appellant's request for a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704 (2003).

In this case, the appellant's arguments essentially 
constitute a theory of equitable relief.  In the decision 
below, the Board denies her claim as a matter of law as 
lacking legal merit.  Although the Board is sympathetic to 
her claim, it is without authority to grant it on an 
equitable basis and instead is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. § 7104 (West 
2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
notes, however, that the Secretary of VA has discretionary 
equitable power to provide relief, and that the appellant is 
free to apply to the Secretary of VA and request that he 
exercise his discretionary authority to grant her claim on an 
equitable basis.  See 38 U.S.C.A. § 503 (West 2002); 
38 C.F.R. § 2.7 (2003); see also Darrow v. Derwinski, 2 Vet. 
App. 303, 304-06 (1992); Taylor, Harvey.  If the appellant 
decides to seek such equitable consideration by the 
Secretary, she may want to consider contacting a veteran's 
service organization for assistance.


FINDINGS OF FACT

1.  The appellant and the veteran were married in December 
1974.

2.  The appellant and the veteran were divorced in August 
1996.

3.  The veteran died in January 1997.

4.  At the time of the veteran's death, the appellant was not 
married to the veteran.


CONCLUSION OF LAW

The appellant has no legal entitlement to Dependents' 
Educational Assistance benefits under Chapter 35.  §§ 101(3), 
101(31), 3501 (West 2002); 38 C.F.R. §§ 3.50, 21.3021 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has recently been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that was not well grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45620 (to be codified at 
38 U.S.C.A. § 3.159(c)).  The Court, however, recently held 
that VA's duties to notify and assist contained in the VCAA 
are not applicable to cases such as this one in which the 
law, rather than the evidence, is dispositive.  See Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

Background

The uncontroverted facts show that appellant and the veteran 
were married in December 1974 and divorced in August 1996.  
In January 1997, the veteran died of metastatic cancer of the 
lung, and in a January 1999 rating decision, the RO granted 
the veteran's daughter's claims of service connection for the 
cause of the veteran's death and to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

In August 2002, the appellant filed a VA Form 22-5490, 
"Application For Survivors And Dependents' Educational 
Assistance."  The RO denied the appellant's claim on the 
ground that she was not the surviving spouse of the veteran.

In her October 2002 Notice of Disagreement (NOD), the 
appellant reported that she had been a divinity student and 
was currently unemployed.  She stated that during their 
marriage the veteran was very abusive and that he believed 
her role was limited to staying home and taking care of their 
two daughters; he did not permit her to attend school.  
Further, the appellant indicated that the veteran was 
verbally and physically abusive toward her and that she slept 
with a butcher knife under her pillow to protect herself.  
She said that she finally moved out, leaving everything 
behind, and fled to Connecticut and hid at the home of the 
veteran's sister for four months.  The appellant stated that 
she continued to reside in Connecticut and regularly spoke 
with and visited the veteran.  Although they discussed 
reconciling, the appellant reported that because the veteran 
continued to be "very mean" to her, she returned to 
Connecticut and filed for divorce, which became final in 
August 1996.

The appellant further stated that the veteran was a very ill 
man during their marriage, and at age 40 suffered a heart 
attack and had the body of a seventy-year-old.  She indicated 
that he had numerous medical problems that required that his 
lungs be drained and that he had underwent liver biopsies and 
"colon procedures."  The appellant added that, due to these 
conditions, the veteran was unable to work and that she had 
to provide for the family, with help from the food bank of 
their local church.  In addition, she reported that in 
October 1996, shortly after the divorce was granted, she 
received a telephone call and first learned that the veteran 
had cancer and was dying.  The appellant stated that there 
was no insurance and that she and her parents and her church 
raised money to pay for the funeral, which was not attended 
by the veteran's own siblings; she reported that was because 
he was such a mean individual.

The appellant noted that one of her daughters received 
education benefits from VA for a few years.  In addition, 
pointing out that she was married to the veteran for more 
than twenty-two years, and given the abuse she endured, the 
appellant challenged the basis of the RO's denial, i.e., that 
she was not the veteran's surviving spouse.

In January 2003, the RO issued the appellant a Statement of 
the Case (SOC) in which it provided her the pertinent laws 
and regulations, and amplified the basis of its 
determination.  After citing the text of 38 C.F.R. § 3.50 and 
38 C.F.R. § 21.3021, the RO explained, "At the time of the 
veteran's death the claimant was not the veteran's spouse.  
Since the divorce was prior to the date that the service-
connected death was determined, the claimant was not eligible 
for Chapter 35 educational assistance in accordance with the 
laws above."

In her February 2003 Substantive Appeal, the appellant 
reiterated that she was married to the veteran for twenty-two 
years, that she supported the family financially because the 
veteran was unable to work, and that she left him because of 
abuse.  In addition, she stated that had she known that he 
had cancer, she would have stayed with him.  Finally, the 
appellant reported that she was unemployed, in her second 
year of school, and in need of financial assistance.

In a March 2003 statement, the appellant stated that she had 
been a student at Shaw University Divinity School pursuing a 
masters degree since August 2001.  She added that she was 
unable to pay her tuition the prior year and had relocated to 
North Carolina.  The appellant further indicated that she had 
a GPA (grade point average) of 3.84 that she worked hard to 
maintain and needed approximately three more years of study 
to complete her degree requirements.

In the statement, the appellant reiterated that the veteran's 
"mentality" required her to stay at home to care for their 
children and maintain the home and thus she had to forego 
school.  She noted that she had two daughters from this union 
and was married to the veteran for twenty-two years.  She 
again reported that the veteran had numerous health problems 
and at the age of forty had the body of a seventy-year-old.  
The appellant also reiterated that she accompanied the 
veteran to his medical appointments but did not know that he 
was dying or had cancer.

In addition, the appellant emphasized that during their 
marriage she was subjected to physical and verbal abuse and 
slept with a knife under her pillow for protection.  She also 
reiterated that she fled to Connecticut for her safety, 
leaving everything behind, and was granted refuge for four 
months by the veteran's own sister.  The appellant repeated 
that although they considered reconciling, since he was 
"mean" to her during a visit, she returned to Connecticut 
and filed for a pro se divorce, which was granted just months 
before the veteran's death.  

In support of her point regarding the veteran's "mean" 
character, she again noted that none of the veteran's 
siblings attended his funeral.  She also reported that prior 
to his death, the veteran confessed that, during their 
marriage, he had been unfaithful.  The appellant indicated 
that following the veteran's death she married another man, 
but had that marriage annulled.  Finally, the appellant 
requested that in light of the above, she be granted 
"mercy" and that VA allow her request for education 
benefits.

Analysis

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation that was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and who has not remarried or, in cases not 
involving remarriage, has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

The crucial requirement in this case is that a surviving 
spouse must have been the spouse at the time of veteran's 
death.  38 C.F.R. § 3.50(b).  Here, it is undisputed that the 
appellant and the veteran divorced in August 1996 and that 
they remained divorced at the time of the veteran's death in 
January 1997.  The Board notes that, if she and the veteran 
had only separated, without obtaining a divorce, misconduct 
or the circumstances surrounding the separation would be 
material.  The law, however, is clear as to who may be 
eligible for VA death benefits as a surviving spouse of the 
veteran.  

In this case, the appellant has openly and repeatedly 
acknowledged that she sought and obtained a divorce from the 
veteran in August 1996, and the record contains a copy of the 
court order dissolving the marriage.  Thus, she was not 
lawfully married to the veteran at the time of his death.  
Because the marriage was terminated prior to the veteran's 
death and the appellant was not remarried to the veteran at 
any time before the date of his death, the Board finds that 
the criteria for recognition of the appellant as the 
surviving spouse for VA education benefits purposes have not 
been met.  The law is dispositive of the issue presented.  As 
the appellant's claim lacks legal merit, it must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to Dependents' Educational Assistance benefits is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



